Registered Trademark Certificate Approved commodities: (Type 16) Grainypaper, color crepe paper, Paper baby diaper, beer coaster, newspaper, magazines, etc. Registrant: Mr. Liu Rui Sheng Registrant address: No.2 Chang zhong Road, Chang An town, Dongguan, China Regirstration Period: From 7th Oct, 2004 to 26th Oct, Issue by:(Stamped) China Administration for Industry and Commerce Approved proof of Trademark Transferred Approved No. 3404040 Trademark transferred Transferee: Dongguan CHDITN Printing Co, Ltd Transferee Address: 6th Economic Develop area, Wusha Liwu, Chang An Town, Dongguan City. Note: -This prood of Trademark transferred should use along with the Registered Trademark certificate; -The Date on the Proof would be same as the effective date of the trademark transferred; -If there are more than one Transferees, the first one would be the representative, and the transferee address would be the representative address.
